Title: From George Washington to Major General Stirling, 2 January 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Philada 2d January 1779
  
I am favd with yours of the 30th Ulto. I thank you for the intelligence it contains.
I shall communicate that part of your letter respecting Cannon Ball to the Board of War and Ordnance, and if they have not already made Contracts for a sufficient quantity, they may, if they think proper, make their proposals known to the Managers of the Works under your Lordships direction. I return your Lordship the Compliments of the Season and am My Lord Your most obt Servt

  Go: Washington

